UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7366



ALVIN DARRELL SMITH,

                                           Petitioner - Appellant,

          versus


WARDEN D. L. STINE, USP McCreary; WARDEN
STEVEN SMITH, District of Columbia; JOHN R.
SIMPSON, USDC - USDOJ,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00064-REM)


Submitted:   January 17, 2008          Decided:     February 13, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Darrell Smith, Appellant Pro Se. Helen Campbell Altmeyer,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alvin Darrell Smith, a District of Columbia prisoner,

seeks     to    appeal    the    district       court’s     order    accepting    the

recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2000) petition.            The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent    “a    substantial      showing    of    the   denial   of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).          We have independently reviewed the record

and   conclude     that   Smith    has    not    made     the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.        The court further grants the Respondent’s motion to

substitute custodian and denies Smith’s motions to stop transfer

and directing Warden Stine to comply with his declaration.                            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                             DISMISSED



                                         - 2 -